Filed 9/18/14 In re A.M. CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


In re A.M., a Person Coming Under the                                B251087
Juvenile Court Law.                                                  (Los Angeles County
                                                                     Super. Ct. No. KJ37078)


THE PEOPLE,

         Plaintiff and Respondent,

         v.

A.M.,

         Defendant and Appellant.




         APPEAL from an order of the Superior Court of Los Angeles County, Geanene
Yriarte, Judge. Affirmed with modifications.
         Mary Bernstein, under appointment by the Court of Appeal, for Defendant and
Appellant.
         Kamala D. Harris, Attorney General, Lance E. Winters, Assistant Attorney
General, Steven D. Matthews and Analee J. Brodie, Deputy Attorneys General, for
Plaintiff and Respondent.
                                                       ******
       The juvenile court sustained a Welfare and Institutions Code section 602 petition
alleging that appellant A.M. committed felony vandalism (Pen. Code, § 594, subd. (a))
and possessed implements to commit vandalism (Pen. Code, § 594.2, subd. (a)). We
modify two conditions of probation and otherwise affirm the juvenile court’s order.
                               FACTS AND PROCEDURE
       Interpreting the evidence in the light most favorable to the judgment, the record
shows that appellant acted as a lookout while his companion committed numerous acts of
vandalism using orange spray paint. (In re Roderick P. (1972) 7 Cal.3d 801, 809 [review
of sufficiency of the evidence claims in juvenile context is same as in criminal cases].)
Appellant looked up and down the street as his companion painted letters eight to 12
times on a fence, poles, a door, a fire hydrant, and signs. The property damage from the
vandalism was in an amount greater than $400.
       Appellant was reported, caught, and searched by a police officer. Appellant was
carrying two “slap tags,” which are stickers commonly placed on signs, walls, or other
private or public property. The stickers are a method of quickly vandalizing property.
       At trial, no witness testified for the defense.
       The court sustained the allegations that appellant committed felony vandalism and
possessed the implements to commit vandalism, a misdemeanor. The court emphasized
that appellant and his companion moved together through numerous acts of vandalism.
       Appellant was permitted to remain in his home with specified conditions. Those
conditions included: (1) “[D]o not be within one block of any school ground unless
enrolled, attending classes, on approved school business or with [a] school official,
parent, or guardian”; and (2) “[D]o not associate with any tagging crews or any
individual from the JKS crew.”
                                       DISCUSSION
1. Sufficiency of the Evidence
       Appellant challenges the sufficiency of the evidence to sustain the petition. We
conclude ample evidence supported both counts.



                                               2
       “In determining the sufficiency of the evidence, ‘the relevant question is whether,
after viewing the evidence in the light most favorable to the prosecution, any rational trier
of fact could have found the essential elements of the crime beyond a reasonable doubt.’
[Citation.] ‘[T]he court must review the whole record in the light most favorable to the
judgment below to determine whether it discloses substantial evidence—that is, evidence
which is reasonable, credible, and of solid value—such that a reasonable trier of fact
could find the defendant guilty beyond a reasonable doubt.’” (In re Z.A. (2012) 207
Cal.App.4th 1401, 1424-1425.)
       Appellant clearly aided and abetted his companion’s spray painting of graffiti on
signs, a fire hydrant, poles, and a fence. To aid and abet, a defendant must aid, promote,
or encourage the perpetrator with the intent to help the perpetrator commit the crime.
(People v. Cooper (1991) 53 Cal.3d 1158, 1164.) Here, appellant followed his
companion to each location and looked up and down the street as his companion spray-
painted the public and private property. Appellant knew what his companion was doing
as he accompanied his companion to each location. Evidence that he looked around
supports the inferences that he intended to assist his companion avoid detection even
though appellant has provided other possible explanations for his behavior. The evidence
is sufficient to show that he aided and abetted the act of vandalism. (See People v.
Campbell (1994) 25 Cal.App.4th 402, 409 [“concerted action reasonably implies a
common purpose”].) Although mere presence at the scene is insufficient (People v.
Salgado (2001) 88 Cal.App.4th 5, 15), here appellant was not merely present; he acted as
the lookout.
       Evidence also supported the juvenile court’s finding that appellant possessed
instruments to produce vandalism. The only evidence in the record was that the stickers
appellant possessed commonly were used to commit vandalism. The stickers could be
used to quickly mark surfaces. (In re Angel R. (2008) 163 Cal.App.4th 905, 914.)
Appellant knew about graffiti because he acted as a lookout as his companion painted
graffiti at least eight times. The juvenile court could infer that appellant intended to use
the stickers to vandalize property, especially given that it was undisputed that type of

                                              3
sticker was generally used for that purpose. Appellant’s argument that the stickers found
on him were not of the type commonly used to deface property is not supported by any
evidence in the record.
2. Probation Conditions
       Appellant argues and respondent agrees that the two probation conditions quoted
above must be amended.
a. School Restriction
       Appellant was ordered not to be “within one block of any school ground unless
enrolled, attending classes, on approved school business, or with [a] school official,
parent, or guardian.” Respondent argues the condition should be modified as follows:
“Do not enter on the campus or grounds of any school unless enrolled, accompanied by a
parent or guardian or responsible adult, or authorized by the permission of school
authorities.” In his reply brief, appellant agrees with respondent’s proposed revision.
       In In re D.G. the court modified a probation condition similar to the one imposed
in this case in the identical manner suggested by respondent. (In re D.G. (2010) 187
Cal.App.4th 47, 57.) In re D.G. involved a first degree burglary and the receipt of stolen
property, but the crimes were neither committed near a school, nor involved classmates
or other juveniles. (Id. at pp. 50, 51.) The D.G. court found “no reasonable basis for the
juvenile court’s condition prohibiting appellant from coming within 150 feet of any
school.” (Id. at p. 53.) “First, there is no relationship between school or students and
appellant’s current or past crimes. None were committed on school grounds; none
involved school-age children; and none involved uniquely juvenile conduct. [T]here is
no reason to believe the current restriction will serve the rehabilitative function of
precluding appellant from any future criminal acts.” (Ibid.) As the parties argue, it is
appropriate to similarly modify the condition in this case.
b. Tagging Crew Restriction
       The juvenile court ordered appellant not to “associate with any tagging crews or
any individual from the JKS crew.” Appellant argues that the condition should be limited



                                              4
to prohibit from associating “with individuals whom he knows are members of the JKS
crew or any other tagging crew.”
       “A probation condition ‘must be sufficiently precise for the probationer to know
what is required of him, and for the court to determine whether the condition has been
violated,’ if it is to withstand a challenge on the ground of vagueness. [Citation.] A
probation condition that imposes limitations on a person’s constitutional rights must
closely tailor those limitations to the purpose of the condition to avoid being invalidated
as unconstitutionally overbroad.” (In re Sheena K. (2007) 40 Cal.4th 875, 890.) Absent
a knowledge requirement, the probation condition that defendant “‘not associate with
anyone disapproved of by probation’” was held unconstitutionally vague. (Id. at pp. 878,
891-892.) Imposing a knowledge requirement would render the provision constitutional.
(Id. at p. 892.)
       As appellant argues and respondent concedes, the condition here similarly should
be amended to add the knowledge requirement. (In re H.C. (2009) 175 Cal.App.4th
1067, 1072 [adding knowledge requirement to probation condition prohibiting defendant
from associating with any member of a criminal street gang].)
                                      DISPOSITION
       The two conditions of probation discussed in this opinion are modified as follows:
(1) Appellant shall not enter on the campus or grounds of any school unless enrolled,
accompanied by a parent or guardian or responsible adult, or authorized by the
permission of school authorities; and (2) appellant shall not associate with individuals
whom he knows are members of the JKS crew or any other tagging crew. In all other
respects the juvenile court’s order is affirmed.




                                                         FLIER, J.
WE CONCUR:


               RUBIN, Acting P. J.                       GRIMES, J.

                                              5